DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for a display assembly with intermediate plate, does not disclose, teach or suggest, following subject matter in claims:  
an intermediate plate interposed between the display and the rear plate,
and including a first face facing the display and a second face facing the rear plate;
a first printed circuit board interposed between the display and the
intermediate plate;
a first electronic component attached to a first portion of the second face;
a second electronic component attached to a second portion, away from
the first portion, of the second face; and
a first heat-dissipating structure extended between the first portion and the second portion along the second face. 

The closest references to the present invention are believed to be as follows:
1-Prior art Niederkorn US 8,384,604, disclose in Fig. 1 
an intermediate plate (136) interposed between the display (120) and the rear plate (108), and including a first face facing the display and a second face facing the rear plate (108); a first printed circuit board (124) interposed between the display (120) and the intermediate plate (136); 
but does not disclose structural details 
“a first electronic component attached to a first portion of the second face;
a second electronic component attached to a second portion, away from
the first portion, of the second face; and
a first heat-dissipating structure extended between the first portion and the second portion along the second face.”
2-Prior art Kim US 10,477,675, disclose in Fig. 12 Display 430, First plate 420, Mid plate 1150, rear plate 480 and PCB 1170 and electronic components 
but does not disclose structural details 
“an intermediate plate interposed between the display and the rear plate, 
and including a first face facing the display and a second face facing the rear plate;
a first printed circuit board interposed between the display and the
intermediate plate;
a first electronic component attached to a first portion of the second face;
a second electronic component attached to a second portion, away from
the first portion, of the second face; and
a first heat-dissipating structure extended between the first portion and the second portion along the second face.”
3-Prior art Mow US 2018/0090816, disclose Fig. 12 Display `4, housing 12 and internal frame, wireless circuits and substrate for circuits. 
but does not disclose structural details 
“an intermediate plate interposed between the display and the rear plate, 
and including a first face facing the display and a second face facing the rear plate;
a first printed circuit board interposed between the display and the
intermediate plate;
a first electronic component attached to a first portion of the second face;
a second electronic component attached to a second portion, away from
the first portion, of the second face; and
a first heat-dissipating structure extended between the first portion and the second portion along the second face.”
As explained above prior arts, Niederkorn, Kim and Mow, disclose related structural elements for a display assembly with intermediate plate, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835